DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
The applicants have amended the claims with the addition of a second head unit that eject fibers to a substrate that faces the first head unit, and further regarding predetermined region between the transport rolls and of the first and second surfaces of the substrate.

Response to Arguments
Applicant’s arguments, along with the amended claims, filed 2/2/2022, with respect to the rejection(s) of claim(s) 1-12 under JP’584, and JP’529 have been fully considered and are persuasive in regards to the amended claims, thereby the previous rejection of the claims are withdrawn, however, a new rejection of the claims are set forth with the additional prior art reference.  
This withdrawal of the previous rejection of the claims are due to the amendment to the claims wherein there is a second head unit in providing the fibers to the substrates, and further the first and second heat units are to eject the fibers at a predetermined region and that the first and second units face one another.  
Here, the arguments previously on JP ‘584 is that it only teaches one head unit and only one set of nozzles for the particular side of the substrate and does not teach of the two head units that faces one another, and also the same argument is applied to JP 
See the updated rejection of the claims below that are in response the amended claims.

Claim Rejections - 35 USC § 103
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-164584 (henceforth referred as JP’584, see IDS) in view of JP 2000-296529 (henceforth referred as JP’529, see IDS) and Foley (US 2016/0047075).
In regards to claim 1, JP’584 teaches of an electrospinning apparatus (electrospinning device 20, 22), comprising: 
a transport roll (collector 150) capable of transporting a substrate (see base material layer long sheet W), the transport roll having a transport surface that is in contact with the substrate when transporting the substrate; 
and a first head unit (electrospinning unit 20, see nozzle 110, 120) capable of ejecting a raw material liquid of fiber toward the substrate transported by the transport roll to form a film of the fiber on the substrate (see [0040]-[0081], see Figs. 1-4), and
a second head unit (electrospinning unit 22) that also provides fibers upon the substrate.
JP’584 fails to teach of the roll surface having a roughness Ra of 1.6 or less, and of the “second head unit, provided facing the first head unit via the substrate in the predetermined region”.
JP’529 teaches (see claims, paragraphs [0016]-[0018], fig. 1-3) of a roller surface is composed of a material containing fluorine-based resin and has a surface roughness of about 0.5 to 0.05 µm (see [0062]); see [0001] regarding polymer that are cast upon a support made of a metal and [0003] regarding the use of release agent to assist in removal and includes the use of fluororesin; see [0060] of the fluororesin applied to the surface of the metal roller, a film of the fluororesin can be applied.
	In this regards, it would have been obvious for one of ordinary skill in the art to modify the roll of JP’584 with the roller surface features of JP’529 as it allows for improved properties of the roll including assist in release of the material from the roll.

	It would have been obvious for one of ordinary skill in the art to modify the head units of JP’584 in view of JP’529 with the first head unit facing the second head unit in relation to the substrate as taught by Foley as it allows for formation of the fibers along both sides of the substrate.
In regards to the head units providing fibers upon predetermined regions upon between the substrate rolls, the claimed predetermined area between the transport rolls are broadly interpreted as to any placement between the rolls as being ‘predetermined’ area.  The first and second surfaces are noted, but no further claimed features are provided that would distinguish the first and second surfaces of the substrate that the JP ‘584 reference would not encompass.

In regards to claim 2, wherein the transport surface of the transport roll includes a coating film, the coating film containing a fluorine resin.  
See teaching by JP’529 regarding the roll having a coating of fluorine based resin, or fluororesin.
It would have been obvious for one of ordinary skill in the art to modify the roll of JP’584 in view of JP’529 and Foley with a coating of fluororesin as taught by JP’529 as known release agent used upon the surface of a roller.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’584 in view of JP’529 and Foley as applied to claim 2 above, and further in view of King (US 2012/0207888).
In regards to claim 3, wherein the coating film contains at least one resin selected from polytetrafluoroethylene, a tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer, a tetrafluoroethylene/hexafluoropropylene copolymer, and a tetrafluoroethylene/ethylene copolymer.  
JP’584 in view of JP’529 and Foley teaches of a coating of fluororesin, while not specifically teaching of the claimed selected resin.
However, King (US2012/0207888) teaches of rollers with surface coatings such as polytetrafluoroethylene (or PTFE), [0029].  The PTFE being a flouroresin and thus, is a known type of fluororesin that is used in coating of a roller.  In this regards, it would have been obvious for one of ordinary skill in the art to modify the fluororesin of JP’584 in view of JP’529 and Foley with polytetrafluoroethylene as taught by King as it is a known material used as coating upon a roll, thereby this is applying a known technique of King to a known device of JP’584 in view of JP’529 and Foley ready for improvement to yield predictable results.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’584 in view of JP’529 and Foley as applied to claim 1 above, and further in view of Ueda (US 5558825).
In regards to claim 4, wherein the transport roll includes grooves formed uniformly on the transport surface, and a relationship of W 0.5xpl is satisfied where a 
However, Uena reference teaches of godet rollers (godet used in transporting during the thread drawing), in which, the rollers are grooved.  The arrangement of the relation between the roll diameter and the groove width are noted, but it would have been obvious for one of ordinary skill in the art to modify the roll and groove dimensions as a change in shape of the roll of Uena particularly in light of the groove ratio and pitch taught by Ueno, Col. 15, lines 2-5 regarding the roller surface.  The surface feature of the roller that include mirror surface but can also be equipped with grooves, see Col. 10, lines 24-30, as it allows to improve properties in interacting with the fibers.  Here, the surface feature of Ueno provides for properties in interacting with the fibers.  It would have been obvious for one skilled in the art to modify the surface feature of Uena as a change in shape in the desired groove dimension particularly dependent upon the properties of the fiber operated upon for desired conditions, thereby encompassing the claimed range of the surface shapes. 
It would have been obvious for one of ordinary skill in the art to modify the roll of JP’584 in view of JP’529 and Foley with a change in the shape of the roll as taught by Uena regarding the properties of the surface shape of the roll in interacting with the fibers.

In regards to claim 5 (dependent upon claim 4), wherein a pitch between the grooves is 1.1 times or more of the width of each of the grooves.  

Here, Ueda teaches of fiber producing apparatus and includes the use of rollers (roll), in which further roller surface having a groove ratio of 30% at a pitch of 2 mm in the direction of the fiber travelling direction, here, see Col. 15, lines 2-5.  
This particular arrangement of the roller as seen Uena are known roller configurations used in the fiber forming arts.  It would have been obvious for one of ordinary skill in the art to modify the roll of JP’584 in view of JP’529 and Foley with the pitch and groove ratio as taught by Ueno as a known configuration of the roll surface in contacting with the fibers.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’584 in view of JP’529 and Foley as applied to claim 1 above, and further in view of Weinhold (US 2013/0052293).
In regards to claim 6, wherein the transport roll includes a base and a coating film, the base being formed of metal, the coating film being formed on a surface of the base and having a thickness of 10 mm or less.  
In this regards, the JP references and Foley do not teach of the coating film thickness.

It would have been obvious for one of ordinary skill in the art to modify the PTFE layer of the roll of JP’584 in view of JP’529 and Foley with at thickness of .04 mm (within the claimed thickness of 10 mm or less) as taught by Weinhold as these are known configuration in constructing of a roll.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 13 as being unpatenable over JP 2007-224458 (henceforth referred as JP’458, see IDS) in view of King (US 2012/0207888) and Foley (US 2016/0047075).
In regards to claim 7, the JP’458 reference teaches of an electrospinning apparatus (see c[0009]), comprising: 
a transport roll (drum D) capable of transporting a substrate, the transport roll having a transport surface that is in contact with the substrate when transporting the substrate, the transport surface of the transport roll including a coating film, the coating film containing a fluorine resin (see claims, Fig. 1, [0009], fluorine-based compound on surface); 
and head units (see the different nozzles 2a-2c, [0013]-[0015]) capable of ejecting a raw material liquid of fiber toward the substrate transported by the transport roll to form a film of the fiber on the substrate. 


However, King (US2012/0207888) teaches of rollers with surface coatings such as polytetrafluoroethylene (or PTFE), [0029].  The PTFE being a flouroresin and thus, is a known type of material that is used in coating of a roller, particularly for its known material properties.  
In this regards, it would have been obvious for one of ordinary skill in the art to modify the coating of JP’458 with polytetrafluoroethylene as taught by King as it is a known type of coating material used upon a roller, thereby this is applying a known technique of King to a known device of JP’458 ready for improvement to yield predictable results.
In regards to the facing of the second head unit and first head unit, see in Foley that teaches of different sets of nozzles, see Figs. 2-4, with the nozzles 124 providing the fibres upon predetermined locations upon a substrate 142. 
	It would have been obvious for one of ordinary skill in the art to modify the head units of JP’584 in view of King with the first head unit facing the second head unit in relation to the substrate as taught by Foley as it allows for formation of the fibers along both sides of the substrate.
	In regards to the head units providing fibers upon predetermined regions upon between the substrate rolls, the claimed predetermined area between the transport rolls are broadly interpreted as to any placement between the rolls as being ‘predetermined’ 

In regards to claim 8, wherein the coating film contains at least one resin selected from polytetrafluoroethylene, a tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer, a tetrafluoroethylene/hexafluoropropylene copolymer, and a tetrafluoroethylene/ethylene copolymer.  
See teaching by King of polyetretrafluoroethyelene, see above.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’458 in view of King and Foley as applied to claim 7 above, and further in view of Ueda (US 5558825).
In regards to claim 9, wherein the transport roll includes grooves formed uniformly on a surface of the coating film, and a relationship of W 0.5xyl is satisfied when a diameter of the transport roll is pl and a width of each of the grooves is W.  (like claims 2 and 4, but without the surface roughness)
The arrangement of the ratio of the groove width to the diameter of the transport roll is noted.  While the  references do not specifically teach of this arrangement.
Uena reference teaches of godet rollers (godet used in transporting during the thread drawing), in which, the rollers are grooved.  The arrangement of the relation between the roll diameter and the groove width are noted, but it would have been obvious for one of ordinary skill in the art to modify the roll and groove dimensions as a 
It would have been obvious for one of ordinary skill in the art to modify the roll of JP’458 in view of King and Foley with a change in the shape of the roll as taught by Ueda regarding the properties of the surface shape of the roll in interacting with the fibers.

In regards to claim 10 (dependent upon claim 9), wherein a pitch between the grooves is 1.1 times or more of the width of each of the grooves.
In review of the claimed pitch and relation to the width of the groove, this interpretation along with the definition of pitch and width of the groove in applicant’s specification results in a minimum in forming of grooves with a distance between them along the roll, the claimed relation does not particularly limit the teachings of the arranged grooves taught in prior art references.
Here, Ueda teaches of fiber producing apparatus and includes the use of rollers (roll), in which further roller surface having a groove ratio of 30% at a pitch of 2 mm in the direction of the fiber travelling direction, here, see Col. 15, lines 2-5.  
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’458 in view of King and Foley as applied to claim 7 above, and further in view of JP 2000-296529 (henceforth referred as JP’529, see IDS)
In regards to claim 11, wherein the coating film has a surface roughness Ra of 1.6 or less.  (the limitations of this claim is similar to claim 2 above).
The references do not specifically teach of the claimed surface roughness.  However, as seen in  JP’529 (claims, paragraphs [0016]-[0018], fig. 1-3) indicating that a roller surface is composed of a material containing fluorine-based resin and has a surface roughness of about 0.5 to 0.05 µm;  see [0001] regarding polymer that are cast upon a support made of a metal and [0003] regarding the use of release agent to assist in removal and includes the use of fluororesin; see [0060] of the fluororesin applied to the surface of the metal roller, a film of the fluororesin can be applied.
teaches of surface roughness of .05-0.5 micrometers [0062].  Thus, one skilled in the art recognizes the fluororesin coating as taught in the JP’458 in view of King and Foley can further include a surface roughness feature as seen in the JP’529 reference for further treatment along the roll surface to assist in removal of the material.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’458 in view of King and Foley as applied to claim 7 above, and further in view of Weinhold (US 2013/0052293).
In regards to claim 12, wherein the transport roll includes a base formed of metal, the coating film being formed on a surface of the base and having a thickness of 10 mm or less.
In this regards, the references do not teach of the coating film thickness.
Here, it is known in the roller structures as seen in Weinhold of constructing rolls 35 that includes a PTFE coating (see friction reducing contact surface 32) that is of 0.04 mm thickness, see S2, the low-friction coating provided upon a base, see [0042]-[0044].
It would have been obvious for one of ordinary skill in the art to modify the PTFE layer of the roll of JP’458 in view King and Foley with a thickness of .04 mm (within the claimed thickness of 10 mm or less) as taught by Weinhold as these are known configuration in constructing of a roll.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
(US 2016/0060790) teaches of a nozzle blocks with plurality of nozzles 12, see also units 10 and 10’, see Figs. 12 and 15, see [0094].  Here, the plurality head units (units 10, 10’ with nozzles) provide for fibers upon a substrate (see elongated sheet 15), said rolls (supply roller 3, winding roller 5) aid in providing the substrate to move along between the nozzles.
Seo (US 2015/0030797) teaches of two sets of nozzles 120, 140 for foming fibers upon the substrates, see Fig. 8.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726